internal_revenue_service cc el gl br1 gl-607190-98 uilc number release date memorandum for delaware-maryland district_counsel attn wjgregg from alan c levine chief branch general litigation cc el gl subject this responds to your request for advice dated date this document is not to be cited as precedent legend year amount b dollar_figure amount e dollar_figure year amount c dollar_figure amount f dollar_figure year amount d dollar_figure year year amount a dollar_figure issues is the individual who filed the bankruptcy petition a ‘debtor as that term is used in bankruptcy code section d does the self-employment issue have any affect upon the determination in answering above if the debtor’s taxable_year liability is included as a preconversion liability is that year now closed as to any future audit and deficiency determination because the liability was discharged can the service claim and collect any statutory additions due on the preconversion gl-607190-98 period or is the service limited to only the tax amount if the trustee does not have sufficient funds to fully pay this liability is the balance administratively collectible will this area also affect post-petition liabilities in cases that were originally filed under chapter conclusions the individual who filed the bankruptcy petition is a debtor as that term is used in bankruptcy code d the self-employment aspects of this case have no effect upon the determination in above the year income_tax_liability is included as a preconversion liability but the tax_liability was not discharged in the chapter case the service cannot collect interest on the preconversion liability in the bankruptcy proceeding because there was no interest component to the preconversion liability and interest does not accrue on a bankruptcy proof_of_claim after the petition date because the debtor’s preconversion liability is deemed to be a nondischargeable tax_liability to the extent that the service is not full paid in the bankruptcy case the service could pursue administrative collection against the debtor outside of bankruptcy after the automatic_stay terminates the treatment of a post-petition tax claim upon the conversion of a case from chapter to chapter will depend upon whether the service filed a proof_of_claim facts the debtor filed a chapter bankruptcy petition in year the debtor did not make an election under sec_1398 to split year into a prepetition taxable_period and a post-petition taxable_period the service filed a timely estimated proof_of_claim for year year and year in the chapter case for income_tax liabilities the estimated claim totaled amount a the claim was estimated because the debtor had not filed tax returns for the years in question no assessments have been made for those years the service did not file a proof_of_claim for year prior to april 15th in year the debtor converted his chapter case to a chapter case subsequently debtor’s counsel filed a proof_of_claim on behalf of the service for income_tax liabilities in the amount of amount b for year in the amount of amount c for year in the amount of amount d for year and in the gl-607190-98 amount of amount e for year the service has not made assessments for year sec_1 to but an assessment was made in the amount of amount f for year law and analysis b c sec_101 states that a debtor means person or municipality concerning which a case under this title has been commenced the taxpayer is the debtor in this bankruptcy case a debtor’s status does not depend on whether he is self-employed sec_1398 applies to any individual debtor case under chapter or chapter of the bankruptcy code sec_1398 treats the individual debtor and the bankruptcy_estate under chapter or chapter as separate taxable entities t o the extent that an individual debtor derives income from wages earned postpetition which is independent of that derived from the estate in general the individual bears personal responsibilities in connection with the income so derived e g 187_br_642 bankr d minn b c d provides that a claim against the estate or the debtor that arises after the order for relief but before conversion in a case that is converted under section other than a claim specified in sec_503 of this title shall be treated for all purposes as if such claim had arisen immediately before the date of the filing of the petition emphasis added section d creates a general_rule in which post- petition but preconversion claims are deemed to have arisen immediately before the date of the filing of the petition the exception to this general_rule is an administrative tax claim under sec_503 b c sec_503 includes in the definition of an administrative expense any_tax incurred by the estate except a tax of a kind specified in sec_507 in this case the debtor’s post-petition but preconversion liability is his separate and distinct tax_liability under sec_1398 the debtor’s tax_liability does not qualify as an administrative expense under sec_503 because sec_503 does not encompass an individual debtor’s post-petition tax_liability instead sec_503 includes only the tax_liability of the estate consequently the debtor’s post-petition but preconversion tax_liability follows the general_rule and shall be treated for all purposes as if such claim had arisen immediately before the date of the filing of the petition the debtor’s preconversion liability which is deemed to have arisen immediately before the petition date is a priority tax claim under b c sec_507 which provides priority status for the liability for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three gl-607190-98 years before the date of the filing of the petition such a priority tax claim would be nondischargeable under b c a a as noted above section d provides that a post-petition but preconversion liability shall be treated as if such claim had arisen immediately before the date of the filing of the petition in this case debtor ‘s tax_liability was the tax in chief for year there was no interest component to the year income_tax_liability at the conversion date because the conversion occurred prior to april 15th of year consequently the tax in chief for year shall be treated as if such claim had arisen immediately before the date of the filing petition thus there is no interest component in the service’s deemed prepetition claim we note that an interest component for the deemed claim does not exist for the passage of time post-petition because b c sec_502 disallows a claim for post-petition_interest given the above characterization of the debtor’s income_tax_liability for year as a nondischargeable priority tax claim under b c a a if the service is not fully paid for the year income_tax_liability plus interest and penalties to the current date then the service could attempt to collect the debtor’s nondischargeable tax_liability plus interest and penalties administratively after the automatic_stay terminates see 376_us_358 in re west texas marketing corp 54_f3d_1194 5th cir in re 962_f2d_1463 10th cir 887_f2d_1541 11th cir in re 872_f2d_829 8th cir under section a the service is given the option of filing a proof_of_claim for taxes that become payable while the case is pending however since the language is permissive the service is not required to file a post-petition claim 20_br_493 bankr n d ill furthermore a chapter debtor cannot force a post- petition creditor to file a section a claim nor may the debtor file such a claim on behalf of a post-petition creditor matter of epste200_br_611 bankr s d ohio 158_br_670 bankr n d ohio in re 63_br_607 bankr e d tenn if a post-petition claim is filed by the service then section b indicates that the claim will be allowed or disallowed under sec_502 as if it were a prepetition claim however we understand that some bankruptcy courts treat post-petition claims filed under section a as administrative claims this position is not supported by the sec_507 defines a priority tax claim as including an income_tax for a taxable_year ending on or before the last date of the filing of the petition for which a return if required is last due including extension after three years before the date of the filing of the petition section a a defines a nondischargeable claim as including a tax of the kind and for the period specified in sec_507 gl-607190-98 language of section and we note that the justice_department is not willing to appeal any adverse order denying administrative status to post-petition taxes in chapter cases see 65_br_913 bankr d kan if a post-petition tax claim is filed under section a and treated as a prepetition claim under section b conversion of the case under section d will not change the treatment of the claim under section d a claim against the estate or the debtor that arises after the order for relief but before conversion other than an administrative claim will be treated for all purposes as if such claim had arisen immediately before the date of the filing of the petition in other words unless the post- petition tax claim is treated as an administrative claim under sec_503 the claim will be treated as a prepetition claim upon conversion to chapter if the post-petition claim was allowed as an administrative claim under sec_503 then it could be argued that it should be treated as an administrative expense in the chapter case however such claim would not take priority over administrative claims incurred in the chapter case see u s c b case development hazards and other considerations if you have any further questions please call
